DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Request for Continued Examination filed 08/19/2021. 
The status of the Claims is as follows:
Claims 1, 4, 5 and 10 have been amended;
Claims 2-3 and 15 have been cancelled;
Claims 1, 4-14 and 16-20 are pending and have been examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2021 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the phrase "namely" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding Claims 1 and 10 the amendments include a string of alternate clauses and the use of the article “it” rendering the claims indefinite because the number of possibilities in the string of 

Allowable Subject Matter
Claims 1, 4-9, 14 and 16-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 1 Perl teaches a method for transferring products (G), to or from a product collection surface (7) of a product (G) processing line (Fig. 1), on which they can accumulate (par 24), in which method products (G) are stored on sheets (intermediate layer; par 27), the method comprising: 
for unloading products (G):
a loaded sheet (intermediate layer; par 27) transfer step (par 27), during which a collection sheet (intermediate layer; par 27), is separately moved between the collection surface (7) and a receiving zone (14), where conveying means for sheet (intermediate layer conveyor; par 26) are provided, as well as 



for loading products (G)
the empty sheet transfer sheet step includes:
	a first step of bringing the empty collection sheet (intermediate layer; par 27) from the empty sheet stack (annotated Fig. 1) and 
a second step of bringing the collection sheet (intermediate layer; par 27) from the empty sheet stack (annotated Fig. 1) to the collection surface (7). 

a product (G) transfer step (par 24), during which products (G) are transferred between the collection surface (7) and the collection tray (4) as a single batch of products (G) in one step from the back (where the orientation of the products have not been defined in the claims) with a single planar sweeping movement (par 24), while the collection sheet (intermediate layer; par 27) is held flush with the collection surface (7) where at par 24 Perl teaches that the products (G; pack layer) shifted from the conveyor (6) onto collection surface (7) via slide (8) 

While Perl discloses an intermediate layer, the disclosure of Perl does not distinctly describe the structure of the intermediate layer or a tray or transfer step comprises two successive steps including a step of bringing the empty collection tray to an intermediary zone, and a second step of bringing the collection tray from said intermediary zone to the collection surface.  

As can be seen in ‘480 drawn to the same inventor, intermediate layer (19) is disclosed as a cardboard or plastic material (par 26) and a flat sheet (Fig. 1) ‘480 also teaches a method for transferring sheets (19) that includes a step of bringing an empty collection tray (19) to an 

While Perl in view of ‘480 teaches the steps claimed as described above using an intermediate layer (sheet of cardboard or plastic material), Perl in view of ‘480 does not disclose the claimed method steps performed using a tray. 

Laudet teaches a method for transferring trays that includes an intermediate layer configured as a tray (par 4, 6) formed by expanding a sheet of cardboard material providing structure to the intermediate layers for the purposes of stabilizing the transporting and storing of products. (par 20)

However, the Prior Art fails to teach the product transfer step including a single actuator holding the loaded tray in front of the collection surface and moves the tray fully loaded before holding the collection tray and moves the collection tray unloaded after holding the collection tray, the first actuation being in charge of maintaining on single collection tray at a time in front of the collection surface as well as moving the collection tray to or from the receiving zone and to for from the empty tray zone. 

Regarding Claim 10 Perl teaches a transfer unit (annotated Fig. 1) for transferring products (G) to or from a collection surface (7) of a processing line (Fig. 1), on which they can accumulate (par 24), said unit (annotated Fig. 1) comprising 
a receiving zone (14) for receiving sheets (intermediate layer; par 27), where a sheet (intermediate layer; par 27) conveying means (intermediate layer conveyor; par 26) is provided, 


While Perl discloses an intermediate layer, the disclosure of Perl does not distinctly describe the structure of the intermediate layer. As can be seen in ‘188 drawn to the same inventor, intermediate layer (13) is disclosed as a cardboard or paper material (par 2) and a flat sheet (Fig. 1)

Perl teaches that a stop bar (8) centers the products (G) and can be controlled to be traversed possibly supports the shifting of the centered pack layer laterally. 

However, Perl does not specifically teach that the stop bar transfers products with a sweep movement between the collection surface (7) and the collection tray (intermediate layer; par 27) 

‘188 teaches a transfer unit (Fig. 1) that includes a collection sheet (13) and a collection surface (annotated Fig. 1). ‘188 further teaches an actuator (4, 5) for transferring products (10) with a sweep movement between the collection surface (annotated Fig. 1) and the collection sheet (13) while it faces said collection surface (annotated Fig. 1) providing a pushing device for the purposes of pushing the products (10) onto the collection sheet within the transport device. (par 42)

While Perl in view of ‘188 teaches the claimed limitations as described above using an intermediate layer (sheet of cardboard or plastic material), Perl in view of ‘188 does not disclose the claimed tray. 



However, the Prior Art fails to teach a first actuator that holds the loaded tray in front of the collection surface and moves the tray fully loaded before holding the collection tray and moves the collection tray unloaded after holding the collection tray, the first actuation being in charge of maintaining on single collection tray at a time in front of the collection surface as well as moving the collection tray to or from the receiving zone and to for from the empty tray zone. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944.  The examiner can normally be reached on 4 pm - 11:59 pm Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications 






/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731